Citation Nr: 1451049	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-17 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the serviceman's death.

2.  Entitlement to nonservice-connected death pension benefits.  

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) and arises from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The serviceman died in March 2006, and the appellant is his surviving spouse.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2011 rating decision (and accompanying notice letter) denied entitlement to service connection for the cause of the serviceman's death, entitlement to nonservice-connected death pension benefits, and entitlement to accrued benefits.  The appellant filed a notice of disagreement with these determinations in July 2011, and she was issued a statement of the case in March 2012.  The statement of the case notification letter was dated April 2, 2012, and she was notified that she had to submit a substantive appeal within 60 days from the date of this letter.

The appellant filed an unsigned VA Form 9 substantive appeal in May 2012.  In a June 2012 letter, the unsigned VA Form 9 was returned to her, and she was notified that she had to sign the form and return it by August 1, 2012.  She was informed that, "[i]f you signed by thumb mark, it needs to be witnessed by two disinterested persons [who] sign their names as witnesses and write down their complete addresses."   

In July 2012, the appellant submitted another VA Form 9 that she had signed with her thumb mark.  She was notified in a July 2012 administrative decision that "[s]ince you did not submit your VA Form 9 on or before June 02, 2012, your appeal is not timely filed."  She was notified that, if she disagreed with this determination, she had one year from the date of the letter to appeal the RO's determination that her substantive appeal was not timely.  

In September 2012, the appellant filed her notice of disagreement with the timeliness decision.  In an October 2012 letter, the RO acknowledged her notice of disagreement and asked whether she preferred to have her claim handled by a Decision Review Officer (DRO) or through the traditional appeals process.  In November 2012, she responded that she wished to have a DRO assigned to her claim.

In May 2013, the appellant was notified that her appeal is being certified to the Board.  An April 2013 certification worksheet lists the issues of entitlement to service connection for the cause of the serviceman's death, entitlement to nonservice-connected death pension benefits, and entitlement to accrued benefits as having been certified for appeal.  The Board notes, however, that the record (including all electronic databases) does not reflect that the underlying issue of whether the appellant had filed a timely VA Form 9 has been resolved.  As noted above, the July 2012 VA Form 9 contained the thumb mark without witnesses. 

In light of the above, the Board finds it necessary to remand this claim to the RO so that the RO can make a formal determination on whether the issue of the timeliness of the appellant's VA Form 9 has been resolved or otherwise adjudicated.  If the issue has been resolved, then this determination must be added to the claims file.  

If not, the appellant must be issued a statement of the case on the issue of whether she has filed a timely VA Form 9 on the issues of entitlement to service connection for the cause of the serviceman's death, entitlement to nonservice-connected death pension benefits, and entitlement to accrued benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999).  She must then be given the opportunity to submit a timely, properly-executed VA Form 9.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must determine whether the appellant's appeal of the July 2012 determination that she had not filed a timely VA Form 9 for the issues of entitlement to service connection for the cause of the serviceman's death, entitlement to nonservice-connected death pension benefits, and entitlement to accrued benefits has been resolved.  

If the RO determines that the issue regarding the timeliness of the appellant's substantive appeal has been resolved in her favor, it must make a formal recording of this finding, either through an appropriate decision or a formal memorandum.

2.  If the RO determines that the issue regarding the timeliness of the appellant's substantive appeal has not been resolved in her favor, it must issue a statement of the case on this matter.  The appellant must then be given the opportunity to submit a timely, properly-executed VA Form 9.  

3.  When it is determined that one or more issues have been properly appealed to the Board, a supplemental statement of the case should be issued, if appropriate, and the case should be returned to the Board for further adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



